In this proceeding, the certified copy of the notice of appeal was filed in this court on the 5th day of October, 1929. The original notice of appeal and undertaking on appeal were filed herein on the 6th day of November, 1929. Thereafter, by numerous stipulations, the time for filing appellants' brief herein was extended, to and including the 5th day of February, 1931. Since said date no further stipulations have been filed nor has appellants' brief been filed herein. Therefore, the appeal is deemed to have been abandoned, and the judgment and order denying plaintiff's motion for a new trial are affirmed.